Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  141106                                                                                             Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  DURAY DEVELOPMENT, LLC,                                                                            Alton Thomas Davis,
           Plaintiff/Counter-Defendant-                                                                                 Justices
           Appellant,
  v                                                                SC: 141106
                                                                   COA: 287722
                                                                   Kent CC: 06-007152-CZ
  CARL PERRIN,
           Defendant/Counter-Plaintiff-
           Appellee,
  and
  PERRIN EXCAVATING, LLC and OUTLAW
  EXCAVATING, LLC,
            Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 13, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2010                   _________________________________________
           s1213                                                              Clerk